Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Westmoreland Coal Company seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of black lung benefits on a subsequent claim filed by Johnny Fort-ner pursuant to 30 U.S.C. §§ 901-944 (2012). Our review of the record discloses *232that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Westmoreland Coal Co. v. Fortner, No. 14-0412 BLA (B.R.B. Sept. 30, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED